49 N.Y.2d 842 (1980)
In the Matter of the Arbitration between Harvey S. Kornit, Appellant, and Plainview-Old Bethpage Central School District, Respondent.
Court of Appeals of the State of New York.
Argued February 8, 1980.
Decided March 20, 1980.
Harvey S. Kornit, appellant pro se.
Gregory J. Guercio for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*843MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Even if there were no fatal procedural deficiencies in appellant's application to vacate the award in arbitration, we agree with the Appellate Division that there is no evidentiary proof in this record of any "appearance of bias" on the part of the arbitrator, to say nothing of proof of actual bias which would be required to warrant a vacatur of the award.
The award was made on January 31, 1978. Appellant's application for reconsideration was denied by the arbitrator on March 6, 1978. At a meeting held on March 20, 1978 the arbitrator was appointed hearing officer for the school district. There is no evidence to relate this appointment back to the *844 arbitration proceedings or to the award in such a manner as to permit an inference of conflict of interest or bias in favor of the school district, and appellant makes no claim that the award itself was the result of actual bias.
Order affirmed.